Barclay, J.
This is a controversy over the possession of certain personal property worth $5,444.90, as the court and jury that tried the issues on the circuit found.
Defendant is the sheriff of Ray county, claiming possession and a special property in the chattels by virtue of a levy on them, under a writ of attachment, duly issued in favor of the Ray County Savings Bank.
Plaintiffs, on the other hand, are mortgagees in a chattel mortgage (of the same property) whose validity forms the chief issue. Its terms, so far as they are material, are quoted fully in the statement preceding this opinion. All parties concede that plaintiff’s case depends upon sustaining that instrument. It was executed, November 22, 1887, and recorded, May 26, 1888, at 8:30 a. m. Defendant’s levy began that day and continued, May 27 and 28, 1888.
The trial judge held, in effect, that the plaintiffs’ mortgage was invalid as against defendant’s levy on behalf of the attaching creditor.
It will be noted that, while the- instrument recites that the mortgagors, J. C. Mason and O. A. Barron, compose “the firm of J. C. Mason & Co.,” no part of it identified the individual who affixed to it the firm-name “J. C. Mason & Co.,” nor does the certificate of acknowledgment point out the person who acknowledged the' deed on behalf of the firm.
*311On these facts we think the trial court was right in its ruling’ above mentioned, in view of prior decisions.
Part of the Missouri statute touching “fraudulent conveyances” provides that:
“No mortgage or deed of trust of personal property, hereafter made, shall be valid against any other person than the parties thereto, unless possession of the mortgaged or trust property be delivered to and retained by the mortgagee or trustee, or cestui qtte trust, or unless the mortgage or deed of trust be acknowledged or proved, and recorded in the county in which 'the mortgagor or grantor resides, in such manner as conveyances of lands are by law directed to be acknowledged or proved and recorded.” R. S. 1889,see. 5176.
Now whatever form may properly be followed in authentication of such documents, it is plain that, where the officer taking the acknowledgment proceeds upon his personal knowledge of the party before him, that party must be identified, with reasonable clearness, by the certificate, read in connection with the instrument itself. The language of the latter may be referred to in support of the certificate, if thereby uncertainty in the certificate can be removed.
The law requires nothing more than a substantial compliance with its requirements in this particular, but it is satisfied with nothing less. Fryer v. Rockefeller (1875), 63 N. Y. 268.
Without a proper acknowledgment the instrument was not entitled to be placed of record, and did not impart constructive notice of its contents.
One of the objects of requiring acknowledgment and record of such documents (to make them effective as to third parties) is to furnish clues for the investigation of transactions in which chattel mortgages figure *312where the property remains in the same possession as before.
Part of the information which such publicity is intended to impart concerns the execution and attestation of the instrument itself. Hence, the officer is required to certify to the identity of 'the party making the acknowledgment. So important is this regarded that our laws make it a highly penal offense to “wilfully certify that any such conveyance or instrument was acknowledged by any party thereto, when in truth no such acknowledgment was made,” or to “wilfully certify falsely in any material matter contained in any certificate” * * * “of acknowledgment,” etc. R. S. 1889, sec. 3631.
From the whole instrument before us, we see that the firm of mortgagors consisted of two members, but no one can tell from the certificate or otherwise which of them acknowledged it. The case seems to us, therefore, to fall within the control of the principle stated in Sloan v. Owens, etc., Co. (1879), 70 Mo. 206. In that case the very facts now presented are mentioned by way of illustrating the point expressly ruled.
We regard that decision conclusive of the present appeal. Without pausing to consider other questions raised in the very able and interesting briefs submitted by counsel, we affirm the judgment.
Chief .Justice Sherwood and Black and Brace, JJ., concur.